Citation Nr: 1414078	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  13-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for colon cancer, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for kidney cancer, to include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.

5.  Entitlement to service connection for squamous cell carcinoma of the left hands, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1949, and from October 1950 to August 1951. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a February 2014 videoconference hearing and a transcript thereof is in the claim file.  

In December 2011, the Veteran raised a claim seeking compensation for loss of the left testicle.  This matter has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The claims on appeal require further preadjudication development.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board regrets the additional delay that will result due to this remand but additional development is necessary to ensure a complete record and to provide every possible consideration. 

The Veteran primarily claims that conditions identified as bladder cancer, colon cancer, kidney cancer, prostate cancer, and squamous cell carcinoma of the left hand, are due to exposure to ionizing radiation in service.  

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Bladder, colon, kidney, prostate and skin cancer, are all considered radiogenic diseases.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, service connection must still be considered under 38 C.F.R. § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran who while serving on active duty, or an individual who while serving on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 3.309(d)(3)(ii).  The term onsite participation means: (A) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period includes involvement in: (D) for Operation RANGER - the period from January 27, 1951 through February 6, 1951; (E) for Operation GREENHOUSE - the period from April 8, 1951 through June 20, 1951; and (F) for Operation BUSTER-JANGLE - the period October 22, 1951 through December 20, 1951; 38 C.F.R. § 3.309(d)(3)(v)(D), (E), (F).  In this case there is no indication that the Veteran was involved in onsite participation in a test involving the atmospheric detonation of a nuclear device, or that he participated in any of the aforementioned operations.  

The Veteran maintains that in 1950, he arrived at Camp Drake in Tokyo Japan and then went to Sasabo, Japan, and ultimately to Korea, stopping along the way in Hiroshima.  The Veteran could not recall how long he spent in Hiroshima, but believes this is where he sustained radiation exposure which led to his claimed cancers.  He also maintains that he was in Korea for 10 months between October 1950 and August 1951, during which time he sustained sunburns on his face and hands.  He states that cysts from his face and back were removed in 1952 and 1953. 

As an initial matter, the file contains very little medical information confirming that the Veteran has diagnoses of the conditions claimed and revealing the time of their onset and/or etiology.  In this regard, the file contains a sole medical record of Dr. R.B. reflecting that the Veteran was treated for a sore on the neck.  In the report the doctor stated that the Veteran had been exposed to significant radiation in Hiroshima.  The doctor also mentioned that the Veteran currently had conditions including: multiple actinic keratosis, skin cancers, and bladder, renal and colon cancer.  The doctor opined that the Veteran had significant malignancies which would suggest a correlation between previous radiation exposure and current health problems.  The impressions included: squamous cell carcinoma of the left hand, multiple squamous cell carcinomas, a remote history of colon and renal cancer; transitional cell carcinoma of the left ureter, and bladder carcinoma.  

On his initial claim form dated in December 2010, the Veteran indicated that the first of many tumors was removed by Dr. N. in 1952.  The Veteran indicated that this doctor had died and that his office had closed.  He reported later treatment for tumors by Dr. M. of Ecorse, MI and through the VA CBOC in Gaylord, MI.  A review of the paper and paperless files does not include any additional medical evidence from any of these sources.  Accordingly, an attempt to retrieve additional medical records will be made. 

Also pertinent in this case is establishing whether it can be verified that the Veteran sustained radiation exposure, as claimed in this case; and if so, at what dosage level.  In this regard, VA did contact the Department of the Army Dosimetry Center in November 2011.  In a reply received in December 2011, it was determined that no records relating to the Veteran could be found because records at that facility dated back to only 1954; he was in service prior to that time.  

The Board reiterates that the Veteran is not a "radiation-exposed Veteran".  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  However he does have more than one of the recognized radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).  Accordingly, additional development is warranted as described under 38 C.F.R. § 3.311(a)(2)(iii), to include attempting to obtain a DD Form 1141, Veteran's Record of Occupational Exposure to Ionizing Radiation.  After a response is received, then pursuant to 38 C.F.R. § 3.311, all records must be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  Finally, if it is then determined that the Veteran had any exposure to ionizing radiation higher than zero, the matter must be referred to the Under Secretary for Benefits.  38 C.F.R. § 3.311(b)(1).

Thereafter, as no VA examination has yet been afforded in this case, the Veteran should be scheduled to undergo an examination to confirm diagnoses of the conditions currently claimed, and if so to obtain opinions as to their etiological relationship to service, to include as due to reported radiation exposure therein.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his claims that have not yet been associated with the claims file. 

Appropriate steps should be taken to obtain any such identified records.  Attempts to obtain the following specific medical records should be made:

a.  Private medical records of Dr. N. and Dr. M. of Ecorse, MI, referred to on a VA Form 21-4138, dated December 15, 2010.  

b.  VA CBOC records from Gaylord, MI, also referred to the VA Form 21-4138, dated December 15, 2010, as well as all available VA medical records and pathology reports relating to the Veteran dated from 1951, forward (treatment at the VAMC in Ann Arbor, MI in 2008 is shown by the record).  

c.  All available private medical records of Dr. R. B., to include pathology reports. 

When obtained, those records must be associated with the record on appeal. 

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e)

2.  Request from official sources the Veteran's full service personnel records, as well as any available records concerning the Veteran's claimed exposure to radiation in 1950, including but not limited to any DD Form 1141, Record of Occupational Exposure to Ionizing Radiation, and other records which may contain information pertaining to his radiation dose in service.  Thereafter, all such records are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies, pursuant to 38 C.F.R. § 3.311(a)(2)(iii). 

3.  If it is determined that the Veteran was exposed to any amount of radiation during service, forward the case to the VA Under Secretary for Benefits to obtain an opinion as to whether it is at least as likely as not that any exposure to ionizing radiation during the Veteran's active service caused or contributed to his development of COPD, chronic kidney disease, or a seizure disorder, taking into consideration the factors listed under 38 C.F.R. § 3.311(e).  If required, the Under Secretary for Benefits should consider whether an opinion from an outside consultant is necessary to address these claims.  See 38 C.F.R. § 3.311(d).

4.  The Veteran should be scheduled for a VA examination to confirm whether medical evidence supports diagnoses of the currently claimed conditions (bladder cancer, colon cancer, kidney cancer, prostate cancer, and squamous cell carcinoma of the left hand), and if so, whether one or more of the claimed condition is etiologically related to service, to include as due to radiation exposure reportedly sustained therein.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's radiation, and medical history (both lay and documented) and his any assertions regarding why he believes his claimed conditions are due to service, and this information should be summarized in the examination report.  The Board notes with regard to the Veteran's claimed squamous cell cancer, he has contended that this is due to radiation exposure caused by a stopover in Hiroshima and/or sun exposure sustained in Korea in 1950-1951, and that both specific contentions must be addressed in conjunction with that condition.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

The VA examiner is requested to address the following questions:

a) Does the Veteran have the currently claimed conditions: bladder cancer, colon cancer, kidney cancer, prostate cancer, and squamous cell carcinoma of the left hand; or any currently manifested residuals thereof? (Are diagnoses of these conditions confirmed by actual pathology?)

b) Is it at least as likely as not (50 percent or greater) that the Veteran's claimed bladder cancer, colon cancer, kidney cancer, prostate cancer, and squamous cell carcinoma of the left hand, to the extent present), began in service or are otherwise etiologically related to service, to include his reported in-service exposure to radiation and in conjunction with the skin cancer claim, to sun exposure sustained in Korea in 1950-1951.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

5.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative, if any, the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


